Citation Nr: 0404452	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left great toe, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2003, the veteran provided testimony at a Travel 
Board hearing over which the undersigned Acting Veterans Law 
Judge presided.  

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted, which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The RO is 
advised that its duties include notifying the veteran of 
evidence and information necessary to substantiate his claim 
and informing him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the RO's September 2002 letter, while the VCAA was 
addressed with respect to entitlement to service connection, 
the veteran was not afforded a discussion of how he could 
establish entitlement to an increased rating.  The Board is 
prohibited from performing this function in the first 
instance inasmuch as such an action could be prejudicial to 
the veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Although the veteran's representative waived this error at 
the November 2003 hearing, since it is necessary to remand 
the case for the evidentiary development discussed below, the 
Board concludes it would be appropriate to also take this 
opportunity to ensure the veteran has been accorded full due 
process of law.

In addition, a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must include a fourth 
element, consisting of requesting or telling the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give VA everything he has pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The RO should make certain 
that this type of notice is provided to the veteran.  

The Board observes, in addition, that in November 2003, the 
veteran testified that he had received VA outpatient 
treatment in approximately April or May 2003 and that he 
received treatment for a short time from a private 
podiatrist, identified as Dr. George.  The Board observes 
that currently, the most recent VA outpatient treatment 
reports of record are dated in September 2002.  Additional VA 
and private treatment records should be obtained and 
associated with the veteran's claims folder.  

In reaching a determination on the appropriate disability 
rating to be assigned, VA must consider the effects of 
functional loss due to pain and other factors in rating the 
veteran's service-connected disability.  Important factors 
include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight- bearing are related 
considerations.  38 C.F.R. § 4.45.  Consequently, the Board 
finds that additional examination is necessary in order to 
determine the current nature and severity of the veteran's 
traumatic arthritis of the left great toe.  

In view of the foregoing, the veteran's case is remanded to 
the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Compliance 
with the duties articulated in 
Quartuccio, supra, and 38 C.F.R. § 
3.159(b)(1) is required as well.  That 
is, the veteran should be advised of the 
allocation of burdens in obtaining the 
evidence necessary to substantiate his 
claim and should be requested to send VA 
all pertinent evidence or information in 
his possession.  

2.  The RO should take all appropriate 
action to obtain the names and addresses 
of any additional sources of medical 
treatment provided to the veteran for his 
service-connected left great toe 
disability.  The Board observes that the 
veteran has made reference to Dr. George 
who reportedly afforded treatment for a 
short period of time.  After obtaining 
the necessary releases, the RO should 
attempt to obtain reports of private 
treatment from the medical providers 
identified by the veteran.  The evidence 
obtained should be associated with the 
veteran's claims folder.  

3.  The RO should take all appropriate 
action to obtain all reports of VA 
outpatient treatment provided at the 
facility in Worcester from September 2002 
to the present.  These records should 
include clinical reports reflecting 
treatment provided in approximately April 
or May 2003 to which the veteran made 
reference in his November 2003 Travel 
Board hearing.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

4.  After obtaining the above-referenced 
evidence, to the extent available, 
schedule the veteran for a VA joints 
examination in order to determine the 
current nature and severity of the 
veteran's service-connected traumatic 
arthritis of the left great toe.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The Board observes that the veteran's 
testimony indicates that his current 
complaints include pain, cramping and 
swelling.  The examiner should comment on 
the impact of functional loss due to 
pain, weakness or other factors on the 
veteran's disability picture.  

5.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




